Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 20190006339 A1) in view of Yu (US 20190088552 A1).
Regarding claim 1, Lau discloses a semiconductor package (Fig. 1) comprising: a redistribution layer (110); a semiconductor chip (108) electrically connected to the redistribution layer, and disposed on an upper surface of the redistribution layer; a plurality of solder balls (138) disposed on the upper surface of the redistribution layer spaced apart from the semiconductor chip and electrically connected to the redistribution layer; an interposer (132) electrically connected to the plurality of solder balls, and disposed on upper surfaces of the 
Illustrated below is a marked and annotated figure of Fig. 1 of Lau.

    PNG
    media_image1.png
    372
    551
    media_image1.png
    Greyscale

Lau fails to teach an encapsulant layer encapsulating the side surfaces of the redistribution layer under the interposer; wherein the encapsulant layer includes a side surface encapsulant region surrounding the side surfaces of the redistribution layer.
Yu teaches a semiconductor package (Fig. 3) comprising: an encapsulant layer (102) encapsulating the side surfaces of the redistribution layer (101f); wherein the encapsulant layer includes a side surface encapsulant region (102) surrounding the side surfaces of the redistribution layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lau package by incorporating the teachings of Yu to 
Illustrated below is a marked and annotated figure of Fig. 3 of Yu.

    PNG
    media_image2.png
    447
    767
    media_image2.png
    Greyscale

Regarding claim 2, Lau in view of Yu discloses a semiconductor package (Yu, Fig. 3) with a side surface encapsulant region (102).
The examiner notes that Lau in view of Yu fails to explicitly disclose in a vertical cross-section of the semiconductor package, a width of one side of the side surface encapsulant region is 140 µm.  However, Yu teaches a package wherein the width of the side surface encapsulant region is sized in relation to the width of the redistribution layer and the interposer or outer edge of the package (relative dimensions within Fig. 3).  Therefore, it would have been obvious to modify the package of Yu by having the width of the side surface encapsulant region with a 
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 3, Lau in view of Yu discloses a semiconductor package (Lau, Fig. 1) with a redistribution layer (110).
The examiner notes that Lau in view of Yu fails to explicitly disclose in a vertical cross-section of the semiconductor package, a height of the redistribution layer is 60 µm.  However, Lau teaches a package with a plurality of layers.  The examiner understands semiconductor device complexity may require fewer or more dielectric layers, and the number of dielectric layers will influence redistribution layer height.  Therefore, it would have been obvious to have the redistribution layer of the package of Lau wherein, a height of the redistribution layer is 60 µm because the number of dielectric layers can be varies according to the requirement of the integrated circuit layout.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”

Regarding claim 5, Lau in view of Yu discloses a semiconductor package (Lau, Fig. 1) with a plurality of dielectric layers (118).
The examiner notes that Lau in view of Yu fails to explicitly disclose a semiconductor package wherein the plurality of dielectric layers includes a first redistribution layer, a second redistribution layer, a third redistribution layer, and a fourth redistribution layer.  However, Lau teaches a package with a plurality of dielectric layers.  The examiner understands semiconductor device complexity may require fewer or more redistribution layers.  Therefore, it would have been obvious to have the plurality of dielectric layers of Lau including a first redistribution layer, a second redistribution layer, a third redistribution layer, and a fourth redistribution layer because the number of the redistribution layers can be varied according to the requirement of the integrated circuit layout.
The examiner notes that Lau in view of Yu fails to explicitly disclose a semiconductor package wherein a height of a vertical cross-section of each of the first redistribution layer, the second redistribution layer, the third redistribution layer, and the fourth redistribution layer is 15 µm.  However, Lau teaches a package with a plurality of layers.  The examiner understands the relation between redistribution layer height and package height, and that a package may require a specific redistribution layer height.  Therefore, it would have been obvious to have the redistribution layers of the package of Lau wherein, a height of a vertical cross-section of each of the first redistribution layer, the second redistribution layer, the third redistribution layer, and the fourth redistribution layer is 15 µm.

Regarding claim 7, Lau in view of Yu discloses a semiconductor package (Lau, Fig. 1) wherein the connection structure (C) includes a solder bump or a metal pad electrically connected to the redistribution layer ([0011]).
Regarding claim 8, Lau in view of Yu discloses a semiconductor package (Lau, Fig. 1) with a redistribution layer (110).
The examiner notes that Lau in view of Yu fails to explicitly disclose a semiconductor package wherein a width of the upper surface of the redistribution layer is 10 mm to 14 mm, and a length of the upper surface of the redistribution layer is 10 mm to 14 mm.  However, Lau teaches a package wherein the redistribution layer is sized to accommodate connections between the interposer (132), semiconductor chip (108), and external solder balls (124).  The examiner understands the relation between redistribution layer dimensions, and the number of connections routed through the redistribution layer.  Therefore, it would have been obvious to have the redistribution layer of the package of Lau wherein, a width of the upper surface of the redistribution layer is 10 mm to 14 mm, and a length of the upper surface of the redistribution layer is 10 mm to 14 mm because the dimensions of the redistribution layer can be varied according to the requirement of the integrated circuit layout.
Regarding claim 9, Lau in view of Yu discloses a semiconductor package (Lau, Fig. 1) with an encapsulant layer (114).

Regarding claim 10, Lau in view of Yu discloses a semiconductor package (Lau, Fig. 1) with an upper surface of the interposer (132) and an upper surface of the semiconductor chip (108).
The examiner notes that Lau in view of Yu fails to explicitly disclose a semiconductor package, wherein, in a vertical cross-section of the semiconductor package, a height from an upper surface of the interposer to an upper surface of the semiconductor chip is 140 µm.  However, Lau teaches a package wherein the height from an upper surface of the interposer to an upper surface of the semiconductor chip is sufficient to provide an underfill (140) capable of ensuring solder joint reliability [0006].  The examiner understands the relation between the height of the solder balls and the height from an upper surface of the interposer to an upper surface of the semiconductor chip.  Therefore, it would have been obvious to have the upper surface of the interposer and upper surface of the semiconductor chip of Lau, wherein, in a vertical cross-section of the semiconductor package, a height from an upper surface of the 
Regarding claim 11, Lau in view of Yu discloses a semiconductor package (Lau, Fig. 1) with a semiconductor chip (108).
The examiner notes that Lau in view of Yu fails to explicitly disclose a semiconductor package, wherein, in a vertical cross-section of the semiconductor package, a width of an upper surface of the semiconductor chip is 7 mm to 11 mm, and a length of the upper surface of the semiconductor chip is 7 mm to 11 mm.  However, Lau teaches a package where chips vary in size (108, 130; relative dimensions within Fig. 1).  The examiner understands semiconductor chip complexity may require smaller or larger chips.  Therefore, it would have been obvious to have the semiconductor chip of Lau wherein, in a vertical cross-section of the semiconductor package, a width of an upper surface of the semiconductor chip is 7 mm to 11 mm, and a length of the upper surface of the semiconductor chip is 7 mm to 11 mm because the size of the semiconductor chip can be varied according to the requirement of the semiconductor chip complexity.
Regarding claim 12, Lau discloses a semiconductor package (Fig. 1) comprising: a redistribution layer (110); a semiconductor chip (108) electrically connected to the redistribution layer, and disposed on an upper surface of the redistribution layer; a plurality of inner solder balls (138) electrically connected to the redistribution layer, and disposed on the upper surface of the redistribution layer; an interposer (132) electrically connected to the plurality of inner solder balls, and disposed on an upper surface of the plurality of inner solder balls; an encapsulant layer (114) encapsulating the semiconductor chip; and an underfill layer (140) filling a space between a lower surface of the interposer and an upper surface of the encapsulant layer.

Yu teaches a semiconductor package (Fig. 3) comprising: an encapsulant layer (102, 101h) encapsulating the side surfaces of the redistribution layer (101f, 101) and a bottom surface of the redistribution layer under the interposer; wherein the encapsulant layer includes a side surface encapsulant region (102) surrounding the side surfaces of the redistribution layer, and a lower surface encapsulant region (101h) covering the bottom surface of the redistribution layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lau package by incorporating the teachings of Yu to include a side surface encapsulant region surrounding the side surfaces of the redistribution layer. Yu provides a clear teaching to motivate one to modify the package of Lau in that providing a side surface encapsulant region can prevent delamination of the redistribution layer [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lau package by incorporating the teachings of Yu to include a lower surface encapsulant region covering the bottom surface of the redistribution layer.  Yu provides a clear teaching to motivate one to modify the package of Lau in that providing a lower surface encapsulant region can serve as a solder mask [0040].
Regarding claim 13, Lau in view of Yu discloses a semiconductor package (Yu, Fig. 3) with a lower surface encapsulant region (101h).

Regarding claim 14, Lau in view of Yu discloses a semiconductor package (Yu, Fig. 3), wherein the lower surface encapsulant region (101h) includes an external solder ball region (area filled by 101d) for disposing a plurality of external solder balls (101d).

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau and Yu as applied to claim 14 above and further in view of Haba (US 20180040572 A1)..
Regarding claim 15, Lau in view of Yu discloses a semiconductor package (Yu, Fig. 3), with an external solder ball region (area filled by 101d).
Lau in view of Yu fails to teach the external solder ball region includes a plurality of circular holes.
Haba teaches a semiconductor package (Fig. 4B) wherein the external solder ball region (124) includes a plurality of circular holes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lau in view of Yu package by incorporating the teachings of Haba to include an external solder ball region that includes a plurality of circular 
Illustrated below is a marked and annotated figure of Fig. 4B of Haba.

    PNG
    media_image3.png
    245
    486
    media_image3.png
    Greyscale

Regarding claim 16, Lau in view of Yu and further in view of Haba discloses a semiconductor package (Haba, Fig. 7B), wherein each of the plurality of circular holes (124) includes an upper circle (U) formed on an upper surface of the lower surface encapsulant region (104), and a lower circle (L) formed on a lower surface of the lower surface encapsulant region.
Illustrated below is a marked and annotated figure of Fig. 7B of Haba.

    PNG
    media_image4.png
    195
    678
    media_image4.png
    Greyscale

Regarding claim 17, Lau in view of Yu and further in view of Haba discloses a semiconductor package (Haba, Fig. 7B), wherein a diameter of the lower circle (L) is larger than a diameter of the upper circle (U), based on relative dimensions within the figure.

The examiner notes that Lau in view of Yu and further in view of Haba fails to explicitly disclose a semiconductor package, wherein the diameter of the upper circle is 300 µm.  However, Haba teaches the shapes and dimensions of the upper circle are deliberately formed to give room for the solder balls [0026].  The examiner understands the relation between solder ball size and upper circle diameter.  Therefore, it would have been obvious to have the diameter of the upper circle of Haba, wherein the diameter of the upper circle is 300 µm because the diameter of the upper circle can be varied according to the size of the solder balls.
Regarding claim 19, Lau in view of Yu and further in view of Haba discloses a semiconductor package (Haba, Fig. 7B) with a diameter of the lower circle (L).
The examiner notes that Lau in view of Yu and further in view of Haba fails to explicitly disclose a semiconductor package, wherein the diameter of the lower circle is 360 µm.  However, Haba teaches the shapes and dimensions of the lower circle are deliberately formed to give room for the solder balls [0026].  The examiner understands the relation between solder ball size and lower circle diameter.  Therefore, it would have been obvious to have the diameter of the lower circle of Haba, wherein the diameter of the lower circle is 360 µm. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of Kelly (US 20170133310 A1, from IDS) and further in view of Yu.
Regarding claim 20, Lau discloses a semiconductor package (Fig. 1) comprising: a redistribution layer (110) including a plurality of dielectric layers (118) and a plurality of metal distribution lines (116); a semiconductor chip (108) disposed on an upper surface of the 
Lau fails to teach an encapsulant layer encapsulating the plurality of inner solder balls, and a side surface of the redistribution layer.
Kelly teaches a semiconductor package (Fig. 6D) comprising: an encapsulant layer (130) encapsulating the plurality of inner solder balls (621).
Both Lau and Kelly teach semiconductor packages with inner solder balls, however with different arrangements.  Both devices operate normally and function the same as semiconductor packages, therefore the shape of the inner solder balls does not affect the function of the semiconductor package.  One of ordinary skill in the art at the time of filing would have recognized that the inner solder balls of Kelly would have yielded a predictable result.  Providing the inner solder balls of Kelly in place of the inner solder balls of Lau would arrive at the claimed invention of an encapsulant layer encapsulating the plurality of inner solder balls.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).


    PNG
    media_image5.png
    282
    712
    media_image5.png
    Greyscale

Yu teaches a semiconductor package (Fig. 3) comprising: an encapsulant layer (102) encapsulating a side surface of the redistribution layer (101f).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lau package by incorporating the teachings of Yu to include an encapsulant layer encapsulating a side surface of the redistribution layer.  Yu provides a clear teaching to motivate one to modify the package of Lau in that providing a side surface encapsulant can prevent delamination of the redistribution layer [0038].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534.  The examiner can normally be reached on Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM H ANDERSON/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817